 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9                                                 Case No. 1:18-cv-01023-EPG (PC)
10      CION PERALTA,                              ORDER FOR PLAINTIFF TO:
11                    Plaintiff,                   (1) FILE A FIRST AMENDED COMPLAINT;
12             v.                                  (2) NOTIFY THE COURT THAT HE WISHES
                                                       TO PROCEED ONLY ON HIS CLAIMS
13      J. SWETALLA, et al.,                           AGAINST DEFENDANT SWETALLA FOR
                                                       SEXUAL ASSAULT AND EXCESSIVE
14                    Defendants.                      FORCE IN VIOLATION OF THE EIGHTH
                                                       AMENDMENT, AND FOR RETALIATION
15                                                     IN VIOLATION OF THE FIRST
                                                       AMENDMENT; AGAINST DEFENDANT
16                                                     MACHADO FOR RETALIATION IN
                                                       VIOLATION OF THE FIRST
17                                                     AMENDMENT; AND AGAINST
                                                       DEFENDANTS POWERS AND XAVIER
18                                                     FOR DENIAL OF DUE PROCESS IN
                                                       VIOLATION OF THE FOURTEENTH
19                                                     AMENDMENT; OR
20                                                 (3) NOTIFY THE COURT THAT HE WISHES
                                                       TO STAND ON THE COMPLAINT,
21                                                     SUBJECT TO THE COURT ISSUING
                                                       FINDINGS AND RECOMMENDATIONS
22                                                     TO THE DISTRICT JUDGE CONSISTENT
                                                       WITH THIS ORDER
23
                                                   (ECF NO. 1)
24
                                                   THIRTY (30) DAY DEADLINE
25
26
27         Plaintiff, Cion Peralta, an inmate at the Mule Creek State Prison, is proceeding pro se

28   with this civil rights action pursuant to 42 U.S.C. § 1983. Before the Court for screening is

                                                    1
 1    Plaintiff’s Complaint (ECF No. 1). Plaintiff brings claims under the First, Eighth, and
 2    Fourteenth Amendments of the U.S. Constitution, as well as the Prison Rape Elimination Act,
 3    and various provisions of state law.
 4          For the reasons discussed below, the Court finds the Complaint states cognizable claims
 5   against Defendant Swetalla for sexual assault and excessive force in violation of the Eighth
 6   Amendment, and for retaliation in violation of the First Amendment; against Defendant
 7   Machado for retaliation in violation of the First Amendment; and against Defendants Powers
 8   and Xavier for denial of due process in violation of the Fourteenth Amendment. The Court
 9   finds that the Complaint fails to state any other cognizable claims.
10          Plaintiff now has three options as to how to move forward. Plaintiff may: (1) file an
11    amended complaint; (2) notify the Court in writing that he is willing to go forward only with
12    the claims against Defendant Swetalla for sexual assault and excessive force in violation of the
13    Eighth Amendment, and for retaliation in violation of the First Amendment; against Defendant
14    Machado for retaliation in violation of the First Amendment; and against Defendants Powers
15    and Xavier for denial of due process in violation of the Fourteenth Amendment; or (3) notify
16    the Court in writing that he wishes to stand on his complaint, subject to this Court issuing
17    findings and recommendations consistent with this order to the assigned district judge.
18   I.      SCREENING REQUIREMENT
19          The Court is required to screen complaints brought by prisoners seeking relief against a
20    governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
21    The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
22    legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
23    that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
24    § 1915A(b)(1), (2).
25          A complaint is required to contain “a short and plain statement of the claim showing
26    that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
27    not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
28    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

                                                       2
 1    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient
 2    factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
 3    (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
 4    this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
 5    “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
 6    677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a
 7    plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
 8           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
 9    pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding
10    that pro se complaints should continue to be liberally construed after Iqbal).
11   II.      ALLEGATIONS IN THE COMPLAINT
12           A. Defendant Swetalla (Claim I)
13           Plaintiff alleges that in May 2015, while Plaintiff was housed at the California
14    Correctional Institution (“CCI) at Tehachapi, California, Officer D. Knowles and Defendant
15    Officer J. Swetalla threatened Plaintiff with physical violence if he did not mind his own
16    business. These threats were a result of Plaintiff writing to the U.S. Attorney and the F.B.I.
17    Swetalla told Plaintiff that he (Swetalla) had a copy of Plaintiff’s letter to the FBI and also told
18    Plaintiff that “complaints do not leave the prison.” (ECF No. 1 at 3.) Plaintiff was attempting
19    to contact agencies outside the prison for help because of the extreme corruption at Tehachapi,
20    and this made prison staff extremely angry.
21           On October 27, 2015, Swetalla took Plaintiff to the gymnasium “under the guise of an
22    unclothed body search.” (Id. at 4.) Following orders, Plaintiff turned around and faced the
23    wall. “This is when defendant Swetalla began hitting plaintiff in the back of the head about 5
24    times. Defendant Swetalla then yelled some words and shoved an object between plaintiff’s
25    butt cheeks.” (Id.) At this point, Plaintiff was in shock and fearing for his life, and did not hear
26    what Swetalla said. “Now, for the second time, defendant Swetalla again shoved this object
27    between plaintiff’s butt cheeks to his anus. Swetalla then state[d]: ‘Keep your fucking mouth
28    shut.’” (Id.) Swetalla engaged in this conduct in retaliation for Plaintiff’s acts of reaching

                                                        3
 1   outside the prison to seek help, and to oppress, threaten, and degrade Plaintiff.
 2          B. Defendant Machado (Claim II)
 3          Plaintiff suffered extreme emotional trauma as a result of the sexual and physical
 4   assault by Swetalla. Plaintiff was seen by C. Sanders, a psychologist at CCI, to deal with this
 5   trauma. Plaintiff begged Sanders not to report the assault, but Sanders reported it anyway,
 6   which placed Plaintiff in danger from the guards in charge of Facility C. “Although [Sanders]
 7   was only doing her job and what she thought to be right, it still placed plaintiff in danger.”
 8   (ECF No. 1 at 8.)
 9          After Sanders reported the sexual assault of Plaintiff by Swetalla, Defendant Officer L.
10   Machado, a prison guard supervisor, began threatening, degrading, and cussing at Plaintiff,
11   stating, “You won’t wake up once we get you to administrative segregation.” (Id.) Rather than
12   do his job as supervisor, Machado “refused to call OIA [the Office of Internal Affairs] and
13   report plaintiff’s complaints as required by well established federal law. Specifically, L.
14   Machado refused to help the plaintiff and do his legal duties as the Prison Rape Elimination Act
15   mandates.” (Id.) Instead, Machado “called the plaintiff stupid, a piece of shit, and all types of
16   other vile names all for reporting these crimes by [Macahdo’s] subordinates.” (Id.)
17          Plaintiff informed Machado of the extreme corruption and abuse of Plaintiff by the
18   guards, and begged Machado several times to contact the OIA, and report the assault. However,
19   Machado refused to do so and refused to document the acts of sexual violence against Plaintiff,
20   and instead threatened, degraded, and cussed at Plaintiff, and called Plaintiff names.
21          C. Defendant Sebok (Claim III)
22          Almost a month after the physical and sexual assault occurred, Defendant Officer
23   J. Sebok took Plaintiff’s audio and video statement while Plaintiff was at the California State
24   Prison, Los Angeles County (“CSP-LAC”) in Lancaster, California. (ECF No. 1 at 9.) Plaintiff
25   asked Sebok who decides whether Plaintiff’s case goes to OIA, and Sebok responded, “It’s me,
26   I decide if it goes or not.” (Id.) Sebok had a duty to report the sexual assault to OIA yet he
27   refused to do so. As a result, the physical and sexual assault of Plaintiff has never been
28   investigated by OIA or California Department of Corrections and Rehabilitation (“CDCR”)

                                                      4
 1   staff. (Id. at 9-10.)
 2           D. Defendants Powers and Cano (Claim IV)
 3           On November 16, 2015, Plaintiff was placed in a “very restrictive and oppressive”
 4   administrative segregation (“Ad-Seg”) at CSP-LAC. Plaintiff was placed in Ad-Seg because he
 5   had been sexually assaulted while housed at CCI. Plaintiff should have, instead, been placed
 6   into the general population because Plaintiff was at no time in danger from other inmates at
 7   CSP-LAC—the sexual assault had occurred at a different prison (CCI) and was perpetrated by
 8   staff, not other inmates. “Despite these obvious and documented facts, it was almost three
 9   months before plaintiff was released from Ad-Seg and placed back in the general population.”
10   (ECF No. 1 at 11.) Plaintiff also requested, but was denied, placement in non-disciplinary
11   segregation (“NDS”).
12           That Plaintiff was finally placed back in the general population demonstrates that
13   Plaintiff had never been in any danger at CSP-LAC and that his placement in Ad-Seg was not
14   justified. “There was no just or legal reason for defendants V. Powers, or Xavier Cano to place
15   and keep plaintiff in such oppressive living conditions because he was victimized at a
16   completely different prison.” (Id.)
17   III.     ANALYSIS OF PLAINTIFF’S CLAIMS
18           A. Defendant Swetalla (Claim I)
19                    1. Eighth Amendment Sexual Assault Claim
20           Sexual harassment or abuse of an inmate by a corrections employee is a violation of the
21   Eighth Amendment. Wood v. Beauclair, 692 F.3d 1041, 1045-46 (9th Cir. 2012) (citing
22   Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) (“In the simplest and most absolute
23   of terms . . . prisoners [have a clearly established Eighth Amendment right] to be free from
24   sexual abuse. . . .”)). “[S]exual contact between a prisoner and a prison [employee] serves no
25   legitimate role and is simply not part of the penalty that criminal offenders pay for their
26   offenses against society. Where there is no legitimate penological purpose for a prison
27   official’s conduct, courts have ‘presum[ed] malicious and sadistic intent.’” Wood, 692 F.3d at
28   1050-51 (quoting Giron v. Corr. Corp. of Am., 191 F.3d 1281, 1290 (10th Cir. 1999)). Even

                                                      5
 1   sexual contact that is not violent and leaves no physical injury is presumed unlawful when
 2   committed with malicious and sadistic intent. Id.
 3          The Complaint states a claim against Defendant Swetalla for sexual assault in violation
 4   of the Eighth Amendment based on allegations that Swetalla shoved an object between
 5   plaintiff’s butt cheeks and pushed it to Plaintiff’s anus.
 6                  2. Eighth Amendment Excessive Force Claims
 7          “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places
 8   restraints on prison officials, who may not . . .use excessive physical force against prisoners.”
 9   Farmer, 511 at 832. “[W]henever prison officials stand accused of using excessive physical
10   force in violation of the [Eighth Amendment], the core judicial inquiry is . . . whether force was
11   applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
12   cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).
13          When determining whether the force was excessive, the court looks to the “extent of
14   injury suffered by an inmate . . ., the need for application of force, the relationship between that
15   need and the amount of force used, the threat ‘reasonably perceived by the responsible
16   officials,’ and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503
17   U.S. at 7 (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). While de minimis uses of
18   physical force generally do not implicate the Eighth Amendment, significant injury need not be
19   evident in the context of an excessive force claim, because “[w]hen prison officials maliciously
20   and sadistically use force to cause harm, contemporary standards of decency always are
21   violated.” Hudson, 503 U.S. at 9.
22          The Complaint alleges that Swetalla took Plaintiff to the gymnasium “under the guise of
23   an unclothed body search”; that Plaintiff followed orders and turned around and faced the wall;
24   that Swetalla then hit Plaintiff in the back of the head about five time before shoving an object
25   between Plaintiff’s butt cheeks; that Plaintiff still has bumps on his head from this incident; and
26   that Swetalla engaged in this conduct only because Plaintiff was reaching outside the prison to
27   seek help. The Complaint states a claim against Defendant Swetalla for use of excessive force
28   in violation of the Eighth Amendment.

                                                       6
 1                   3. First Amendment Retaliation Claims
 2           “Within the prison context, a viable claim of First Amendment retaliation entails five
 3   basic elements: (1) An assertion that a state actor took some adverse action against an inmate
 4   (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the
 5   inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably advance
 6   a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)
 7   (footnote and citations omitted). Retaliation is not established simply by showing adverse
 8   activity by a defendant after protected speech; rather, the plaintiff must show a nexus between
 9   the two. See Huskey v. City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000) (retaliation claim
10   cannot rest on the “logical fallacy of post hoc, ergo propter hoc, literally, ‘after this, therefore
11   because of this’”). A plaintiff can allege retaliatory intent (factor three) by alleging a
12   chronological time line of events from which retaliation can be inferred. Watison v. Carter, 668
13   F.3d 1108, 1114 (9th Cir. 2012).
14           To state a claim for retaliation, a plaintiff must allege specific facts demonstrating that a
15   defendant took an adverse act because of plaintiff’s First Amendment activity. The plaintiff’s
16   protected conduct must have been “the ‘substantial’ or ‘motivating’ factor behind the
17   defendant’s conduct.” Brodheim, 584 F.3d at 1271 (quoting Soranno’s Gasco, Inc. v. Morgan,
18   874 F.2d 1310, 1314 (9th Cir.1989)). The adverse action must not have reasonably advanced a
19   legitimate correctional goal.
20           The Complaint alleges that Defendant Swetalla threatened, and physically and sexually
21   assaulted Plaintiff because Plaintiff was reaching outside of the prison to seek help by writing
22   letters to the U.S. Attorney and the FBI. These allegations are sufficient to state a claim against
23   Defendant Swetalla for retaliation in violation of the First Amendment.
24                   4. State Law Negligence Claim
25           To state a cognizable claim for negligence under California law, plaintiff “must
26   establish four required elements: (1) duty; (2) breach; (3) causation; and (4) damages.” Wells
27   Fargo Bank, N.A. v. Renz, 795 F.Supp.2d 898, 924–25 (N.D.Cal.2011) (citing Ileto v. Glock,
28   Inc., 349 F.3d 1191, 1203 (9th Cir. 2003)). A duty of care may arise through statute, contract,

                                                       7
 1   the general character of the activity, or the relationship between the parties. The Ratcliff
 2   Architects v. Vanir Constr. Mgmt., Inc., 88 Cal.App.4th 595, 604–05 (2001) (citing J'Aire
 3   Corp. v. Gregory, 24 Cal.3d 799, 803 (1979)). Further, where, as here, the state law negligence
 4   claim is asserted against a state employee, the complaint must allege compliance with the
 5   California Tort Claims Act.
 6          The California Tort Claims Act requires, as a condition precedent to suit against a
 7   public entity or public employee, the timely and proper presentation of a written claim and the
 8   rejection of the claim in whole or in part. Mangold v. California Pub. Utils. Comm'n, 67 F.3d
 9   1470, 1477 (9th Cir. 1995) (citing Snipes v. City of Bakersfield, 145 Cal.App.3d 861 (1983)).
10   “Where compliance with the Tort Claims Act is required, the plaintiff must allege compliance
11   or circumstances excusing compliance, or the complaint is subject to general demurrer.” Id.;
12   see also Karim–Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 627 (9th Cir. 1988) (state
13   tort law claims are barred unless presented to public entity before commencing suit) (citing Cal.
14   Gov't Code §§ 905, 945.4, 950.2); Ortega v. O'Connor, 764 F.2d 703, 707 (9th Cir. 1985)
15   (failure to comply with claim-filing requirements imposed by California Torts Claims Act bars
16   pendent state claims), rev'd on other grounds, 480 U.S. 709 (1987); Neal v. Gatlin, 35
17   Cal.App.3d 871, 877-78 (1973) (where public employee was acting within employee’s express
18   or implied authority, notwithstanding wrongful nature of the act, complaint based on such act
19   was properly dismissed for failure to allege filing of claim with employing public entity).
20          Here, the Complaint alleges facts demonstrating that Defendant Swetalla had a duty to
21   refrain from using unnecessary and excessive force against Plaintiff, and that Swetalla breached
22   that duty when he physically and sexually assaulted Plaintiff, causing Plaintiff physical and
23   emotional trauma. The Complaint does not, however, allege compliance with the California
24   Tort Claims Act. Accordingly, the Complaint fails to state a cognizable claim for negligence
25   against Defendant Swetalla.
26                  5. Prison Rape Elimination Act Claim
27          Plaintiff seeks to bring a claim for violation of the Prison Rape Elimination Act of 2003,
28   42 U.S.C. § 15601 (“PREA”). The PREA does not, however, create a private right of action.

                                                      8
 1   See, e.g., Bell v. County of Los Angeles, 2008 WL 4375768 (C.D. Cal. 2008) (“Plaintiff has no
 2   claim under the Prison Rape Elimination Act; the Act does not create a private right of
 3   action.”); Porter v. Jennings, 2012 WL 1434986, at *1 (E.D. Cal. 2012) (noting same). Rather,
 4   the PREA was enacted to study the problem of prison rape. Pirtle v. Hickman, 2005 WL
 5   3359731 (D. Idaho 2005). Nothing in the Act suggests that it created a private right of action,
 6   enforceable under § 1983. See Blessing v. Freestone, 520 U.S. 329, 340-41 (1997) (statutory
 7   provision gives rise to federal right enforceable under § 1983 where the statute “unambiguously
 8   imposed a binding obligation on the States” by using “mandatory, rather than precatory,
 9   terms”). The PREA in itself contains no private right of action, nor does it create a right
10   enforceable under § 1983. The Complaint accordingly fails to state a claim based on a violation
11   of the PREA against Defendant Swetalla.
12                  6. 15 CCR § 3401.5(a)(2)(D), (F) Claim
13          California Code of Regulations, Title 15, section 3401.5,1 prohibits CDCR staff from
14   engaging in sexual misconduct involving or directed at an inmate or parolee. 15 CCR
15   3401.5(a). The existence of this and the other regulations under Title 15 does not entitle
16   Plaintiff to bring a civil claim seeking damages for violation of the regulations. Accordingly,
17   Plaintiff cannot state a claim for relief under 15 CCR § 3401.5(a)(2)(D), (F). See e.g., Davis v.
18   Powell, 901 F. Supp. 2d 1196, 1211 (S.D. Cal. 2012) (“There is no implied private right of
19   action under title fifteen of the California Code of Regulations”); Hill v. White, 2014 WL
20   711016, at *5 (E.D. Cal. 2014) (Title 15 of the California Code of Regulations does not provide
21   a private right of action); Vasquez v. Tate, 2012 WL 6738167, at *9 (E.D. Cal. 2012) (same).
22          B. Claims against Defendant Machado (Claim II)
23          For the reasons discussed supra, Plaintiff’s claims against Defendant L. Machado based
24   on violation of the PREA and violation of provisions of Title 15 of the CCR are not cognizable.
25
        1
26        Although the Complaint cites to 15 CCR § 3401, rather than § 3401.5, the Court assumes Plaintiff
     intended to rely on § 3401.5 because that section prohibits CDCR staff from engaging in sexual
27   misconduct directed at an inmate and requires reporting of incidents of sexual misconduct. However,
     whether Plaintiff intended to rely on § 3401 or § 3401.5, the result is the same—neither section
28   provides a private right of action to Plaintiff.
                                                      9
 1           Plaintiff also alleges that Machado threatened Plaintiff by stating to Plaintiff, “You
 2   won’t wake up once we get you to administrative segregation,” in response to finding out that
 3   Plaintiff had complained about the sexual and physical assault by Swetalla. These allegations
 4   are sufficient to state a claim for retaliation against Machado. See Watison v. Carter, 668 F.3d
 5   1108, 1114 (9th Cir. 2012) (setting forth elements of retaliation claim and noting that “‘the
 6   mere threat of harm can be an adverse action’” sufficient to support a claim for retaliation)
 7   (citation omitted).
 8           The Complaint also alleges a claim for negligence under California law but does not
 9   allege facts demonstrating that Machado breached a duty of care that he owed to Plaintiff that
10   caused injury to Plaintiff. See Ladd v. County of San Mateo, 911 P.2d 496, 498 (Cal. 1996)
11   (elements of a general negligence claim under California law are “‘(a) a legal duty to use due
12   care; (b) a breach of such legal duty; [and] (c) the breach as the proximate or legal cause of the
13   resulting injury’”).2 The Complaint also does not allege compliance with the California Tort
14   Claims Act. Accordingly, the Complaint fails to state a cognizable claim for negligence against
15   Defendant Machado.
16           C. Claims against Defendants Sebok (Claim III), Powers, and Cano (Claim IV)
17           For the reasons discussed supra, Plaintiff’s claims against Defendants Sebok, Powers,
18   and Cano based on violation of the PREA and violation of provisions of Title 15 of the CCR
19   are not cognizable.
20           Plaintiff also alleges claims against these Defendants for violation of his due process
21   rights and negligence based on Plaintiff’s placement into Ad-Seg for a period of almost three
22   months.
23                   1. Due Process
24           The Due Process Clause protects prisoners from being deprived of life, liberty, or
25
26
         2
          Plaintiff also alleges a claim of “threatening a victim of sexual assault,” and “oppression” against
27   Machado, but does not provide a legal basis in support of such claims beyond a citation to 15 CCR
     § 3401.5. As noted, Title 15 does not provide a private cause of action and accordingly cannot support a
28   cognizable claim for violation of its provisions.
                                                        10
 1   property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). To prevail
 2   on a claim of deprivation of due process, a plaintiff must first establish the existence of a liberty
 3   or property interest for which the protection is sought. See Ingraham v. Wright, 430 U.S. 651,
 4   672 (1977); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972).
 5          Liberty interests can arise both from the Constitution and from state law. See Hewitt v.
 6   Helms, 459 U.S. 460, 466 (1983); Meachum v. Fano, 427 U.S. 215, 224-27 (1976); Smith v.
 7   Sumner, 994 F.2d 1401, 1405 (9th Cir.1993). In determining whether the Constitution itself
 8   protects a liberty interest, the court should consider whether the practice in question “is within
 9   the normal limits or range of custody which the conviction has authorized the State to impose.”
10   Wolff, 418 U.S. at 557-58; Smith, 994 F.2d at 1405.
11                          a. Defendant Sebok
12          Plaintiff alleges that his due process rights were violated by Sebok when Sebok refused
13   to report to the OIA or other CDCR officials Plaintiff’s allegations that Swetalla sexually and
14   physically assaulted Plaintiff. Plaintiff has not, however, alleged facts demonstrating that he
15   had a protected property or liberty interest in having the alleged assault reported.
16          Plaintiff cites to 15 CCR § 3401.5(c), which requires an employee who observes or
17   receives information concerning staff sexual misconduct to “immediately report the
18   information or incident,” and provides that the failure to report may subject an employee to
19   disciplinary action. 15 CCR § 3401.5(c). As noted previously, the provisions of Title 15 of the
20   CCR do not create a private right of action and thus do not provide a protected property or
21   liberty interest in an inmate who is a victim of sexual misconduct. Sebok’s alleged violation of
22   a duty to report does not, therefore, create a cognizable claim for violation of due process.
23                          b. Defendants Powers and Xavier
24          Plaintiff alleges Defendants Powers and Xavier violated Plaintiff’s due process rights
25   by placing and keeping Plaintiff in Ad-Seg for a period of almost three months when Plaintiff
26   was transferred to CSP-LAC.
27          “[W]hen prison officials initially determine whether a prisoner is to be segregated for
28   administrative reasons due process only requires the following procedures: Prison officials

                                                      11
 1   must hold an informal nonadversary hearing within a reasonable time after the prisoner is
 2   segregated. The prison officials must inform the prisoner of the charges against the prisoner or
 3   their reasons for considering segregation. Prison officials must allow the prisoner to present his
 4   views.” Toussaint v. McCarthy, 801 F.2d 1080, 1100-01 (9th Cir. 1986) (footnotes omitted),
 5   abrogated on other grounds, Sandin v. Conner, 515 U.S. 472 (1995).
 6           Here, the Complaint alleges Plaintiff was placed in Ad-Seg because of the sexual
 7   assault of Plaintiff by Defendant Swetalla while Plaintiff was housed at CCI, and that Plaintiff
 8   was housed in Ad-Seg for almost three months upon his transfer to CSP-LAC even though the
 9   assault had been perpetrated by a corrections officer, and not by fellow inmates, and had
10   occurred at a different prison. The Complaint also alleges that Plaintiff was in no danger and
11   that he should have been housed in the general population when he was transferred to CSP-
12   LAC, or at least in non-disciplinary segregation (“NSD”), rather than in Ad-Seg. Plaintiff
13   alleges that the lack of danger to him is further demonstrated by his eventual transfer to general
14   population.
15           The Court finds these allegations sufficient, at the screening stage, to state a cognizable
16   claim for denial of due process against Defendants Powers and Xavier.3
17                   2. Negligence
18           The Complaint also alleges claims for negligence under California law against
19    Defendants Sebok, Powers, and Xavier but does not allege facts demonstrating that these
20    Defendants breached a duty of care that they owed to Plaintiff that caused injury to Plaintiff.
21    See Ladd, 911 P.2d at 498 (elements of a general negligence claim under California law); see
22    also Hebbe, 627 F.3d at 341-42 (although pro se pleadings are to be construed liberally, a
23    plaintiff must present factual allegations sufficient to state a plausible claim for relief). The
24
25       3
           At various points in his Complaint, Plaintiff also alleges that “staff” refused to provide the names
26   of other staff members and that this refusal violated Plaintiff’s due process rights. (See, e.g., ECF No. 1
     at 11) (“Another due process act violated was the refusal of staff to provide the names of the staff
27   involved in these criminal acts after this incident was appealed by way of a legal state document.”).
     These vague allegations regarding the refusal of “staff” to provide information does not state a
28   cognizable claim for relief.
                                                         12
 1    Complaint also does not allege compliance with the California Tort Claims Act. Accordingly,
 2    the Complaint fails to state a cognizable claim for negligence against Defendants Sebok,
 3    Powers, and Xavier.
 4    IV.    CONCLUSION AND ORDER
 5           The Court has screened Plaintiff’s Complaint and finds that it states non-frivolous
 6   claims against Defendant Swetalla for sexual assault and excessive force in violation of the
 7   Eighth Amendment, and for retaliation in violation of the First Amendment; against Defendant
 8   Machado for retaliation in violation of the First Amendment; and against Defendants Powers
 9   and Xavier for denial of due process in violation of the Fourteenth Amendment. The Court
10   finds that Plaintiff’s complaint fails to state any other cognizable claims.
11           The Court will allow Plaintiff to file an amended complaint if he believes that he can
12   plead additional facts that would state a claim under the law explained above. Alternatively,
13   Plaintiff can notify the Court that he is willing to proceed only on the claims found cognizable
14   by this Court, in which case the Court will authorize the complaint to be served on Defendants
15   Swetalla, Machado, Powers, and Xavier.
16           Finally, Plaintiff can state that he wishes to stand on the Complaint, in which case this
17   Court will issue Findings and Recommendations to the assigned district judge consistent with
18   this order.
19           Should Plaintiff choose to amend the Complaint, the amended complaint should be
20   brief, Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the
21   deprivation of Plaintiff’s constitutional or other federal rights, Iqbal, 556 U.S. at 676; Jones v.
22   Williams, 297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual
23   matter . . . to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678
24   (quoting Twombly, 550 U.S. at 555). There is no respondeat superior liability, and each
25   defendant is only liable for his or her own misconduct. Id. at 676. Plaintiff must demonstrate
26   that each defendant personally participated in the deprivation of his rights. Jones, 297 F.3d at
27   934.
28           Plaintiff is advised that a short, concise statement of the allegations in chronological

                                                        13
 1   order will assist the court in identifying his claims. Plaintiff should name each defendant and
 2   explain what happened, describing personal acts by the individual defendant that resulted in the
 3   violation of Plaintiff’s rights. Plaintiff should also describe any harm he suffered as a result of
 4   the violation. Plaintiff should note that although he has been given the opportunity to amend, it
 5   is not for the purpose of adding new defendants for unrelated issues.
 6          If Plaintiff decides to file an amended complaint, he is advised that an amended
 7   complaint supersedes the original complaint, Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1
 8   (9th Cir. 2012) (en banc), and it must be complete in itself without reference to the prior or
 9   superseded pleading, Local Rule 220. Once an amended complaint is filed, the original
10   complaint no longer serves any function in the case. Therefore, in an amended complaint, as in
11   an original complaint, each claim and the involvement of each defendant must be sufficiently
12   alleged. The amended complaint should be clearly and boldly titled “First Amended
13   Complaint,” refer to the appropriate case number, and be an original signed under penalty of
14   perjury.
15          Accordingly, based on the foregoing, IT IS HEREBY ORDERED that:
16          1. The Clerk’s Office shall send Plaintiff a civil rights complaint form;
17          2. Plaintiff has thirty (30) days from the date of service of this order to file an amended
18              complaint, notify the Court that he is willing to proceed only on the claims found
19              cognizable by this Court, or notify the Court that he wishes to stand on this
20              complaint;
21          3. Should Plaintiff choose to amend the complaint, Plaintiff shall caption the amended
22              complaint “First Amended Complaint” and refer to the case number 1:18-cv-01023-
23              EPG (PC); and
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\

                                                      14
 1     4. Failure to comply with this order will result in the dismissal of this action.
 2
     IT IS SO ORDERED.
 3
 4
       Dated:     November 8, 2018                     /s/
 5                                                UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             15
